Citation Nr: 1705436	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression with anxious features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has characterized the Veteran's mental health claim broadly, as reflected on the title page.
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Board notes at the outset that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are to be considered noted.  Id.

As such, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that a veteran's disability both pre-existed service and was not aggravated by service.  Id.  Once the presumption of soundness upon entry is rebutted, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the pre-existing condition.  See 38 U.S.C.A. § 1153 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The Board also notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

With regard to his claim for service connection for GERD, the record shows the Veteran currently has the condition.  The Veteran's service treatment records (STRs) show that on his October 1968 report of medical history prior to entrance, he indicated a history of frequent indigestion.  However, there is no notation of such a history on the October 1968 report of the medical examination conducted prior to entrance.  As such, the Board has determined the presumption of soundness applies to the claim for service connection for GERD.  See 38 C.F.R. § 3.304(b) (2016).  Therefore, the Veteran is presumed to have been in sound condition with regard to his digestive health upon entrance into service.

The Veteran's STRs show he was treated for heartburn and reflux symptoms on numerous occasions during service.  On his June 1970 report of medical history prior to discharge, the Veteran again indicated a history of frequent indigestion.  A physician's summary noted the Veteran's frequent indigestion referred to several episodes of epigastric discomfort in 1968 and 1969, and that an X-ray dated in September 1969 showed free esophageal reflux.  It was stated the Veteran had good relief with anti-acids.

Post-service medical records show the Veteran has continued to be treated for gastroesophageal symptoms.  In a June 2010 letter, a private clinic physician stated the Veteran was well known to the clinic and had a history of acid reflux which, to the Veteran's knowledge had persisted since 1993.

The Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran's report of frequent indigestion on entrance, and his frequent treatment for reflux during service, as well as the post-service treatment since 1993 as noted by the June 2010 letter discussed above.  The examiner stated that at the examination, the Veteran reported the onset of his GERD was in 1969 and involved terrible indigestion and nausea.  The examiner ultimately opined it was less likely than not that the Veteran's GERD was due to active duty, and that it was less likely than not that his pre-existing indigestion was aggravated by service.  In this regard, the examiner stated it was apparent from the Veteran's entrance documents that he had indigestion prior to service.  The examiner further stated that there was no objective evidence that the Veteran's pre-service indigestion was aggravated beyond the condition's usual progression.  The examiner also noted the Veteran later conveyed to his health providers that his current symptoms started in 1993, and the examiner stated that the gap of 23 years between active duty and the onset of the Veteran's current complaints confirmed a lack of objective evidence that his pre-service condition was worsened by service.

The Board notes that although the examiner concluded the Veteran's indigestion pre-existed service and was not aggravated beyond its natural progression by service, she did not frame her opinions in terms of clear and unmistakable evidence.  As such, the Board cannot conclude there is clear and unmistakable evidence both that the Veteran's current GERD pre-existed service and that it was not aggravated beyond its natural progression by service.  In addition, the Board notes that in a March 2013 statement, the Veteran's spouse asserted that when she met him in 1980, acid reflux was a constant issue for him, and he had been using Rolaids and TUMS for the condition for years.  Although the examiner did not have the opportunity to review this statement, as it was submitted subsequent to the examination, the statement undermines the examiner's finding of a 23-year gap between service and gastroesophageal symptoms, which she relied on in reaching her conclusions.

For the foregoing reasons, the Board finds the October 2010 VA examination report does not adequately address the presumption of soundness, and is otherwise inadequate for adjudication purposes.  As such, a remand is warranted for an additional VA examination addressing the nature and etiology of the Veteran's GERD.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that on his October 1968 report of medical history prior to entrance, the Veteran indicated a history of depression or excessive worry.  However, the October 1968 report of the medical examination conducted prior to entry marked the psychiatric examination as normal.  As such, the Board has determined the presumption of soundness applies to the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, the Veteran is presumed to have been psychiatrically sound upon entrance into service.

The Veteran's STRs show in May 1970 he took approximately 15 Librium and 5 Valium and was hospitalized.  He was noted to be acutely depressed, and was diagnosed with dependent personality disorder with depressive reaction.  On his June 1970 report of medical history prior to discharge, he indicated a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  A physician's review stated the Veteran had been evaluated for frequent trouble sleeping, depression, and nervous symptoms.

Post-service private medical records include diagnoses of anxiety, depressive disorder, and complaints of nervousness and insomnia.  It was noted the Veteran was a "shift worker," which interfered with his sleep, but the circumstances causing his psychiatric symptoms were not otherwise detailed.  In a June 2010 letter, a private treatment provider stated the Veteran had been treated for anxiety since 1988.

The Veteran was afforded a VA psychiatric examination in October 2010.  The examiner noted the Veteran was treated for depression in service, and that he had been treated for depression from March 2009 to the present by a private treatment provider.  She also noted the Veteran reported sleep impairment with decreased energy during the day.  The examiner diagnosed recurrent major depression with anxiety features, and also noted benzodiazepines abuse with alcohol, nicotine, and cannabis abuse in remission.  She noted the Veteran had disruption of his family life by divorce as a child as well as by divorce as an adult, and that he was experiencing grief caused by his father's death in August 2010.  She noted the Veteran's reports of guilty feelings about his life in general, to include not treating his wife, children, and in-laws well.  She noted his reports of a depressed mood "probably [for his] whole life," which he attributed to his parents' divorce, his own divorce, and moving away from all his friends.  He further reported difficulty sleeping and poor concentration, as well as anxiety regarding getting older and "not having good finances."  She noted the Veteran's reports of having bouts of depression and anxiety during 3 times in his life, specifically during his childhood, during his own divorce, and over the prior year.  Ultimately, the examiner stated that it would be with resort to mere speculation to opine as to whether the Veteran's diagnoses were the same as or a result of anxiety, nervousness, and depression shown during active duty.  In this regard, she stated the Veteran had several factors contributing to his depression and anxiety starting since childhood, including his parents' divorce.  She noted there was no objective evidence in the claims file as to the circumstances surrounding or contributing the Veteran's psychiatric symptoms during service.  Again, she stated it would be speculation to state the Veteran's current anxiety and depression symptoms represented a new condition, the same condition, or a progression from previous anxiety or depression.

Upon review, the Board notes the examiner made no definitive determination as to whether the Veteran's current psychiatric symptoms were incurred in or were aggravated by his active service.  Specifically, she offered no definitive opinion as to whether the Veteran's psychiatric symptoms at the time of the examination were separate from or were a progression of his symptoms documented in service.  Likewise, she made no definitive determination as to whether the in-service symptoms were separate from or were a progression of the symptoms she noted as pre-existing service.  Moreover, the examiner's analysis was not framed in terms of clear and unmistakable evidence.  

In addition, the Board notes that in a March 2013 statement, the Veteran's spouse asserted that when she met him in 1980, he was suffering from depression and anxiety and told her he had experienced some traumatic events in service which set off his condition.  Although the examiner did not have the opportunity to review this statement, as it was submitted subsequent to the examination, the statement constitutes evidence of a potential connection between the Veteran's psychiatric symptoms and service.

For the foregoing reasons, the Board has determined the October 2010 VA examination report is inadequate to address the presumption of soundness and is otherwise inadequate for adjudication purposes.  As such, a remand is warranted for an additional VA examination addressing the nature and etiology of any current acquired psychiatric disorder.
 
Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of his gastroesophageal reflux disease (GERD).  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should first state an opinion as to whether the Veteran's GERD clearly and unmistakably (undebatably) existed prior to his entrance into active duty.

If the examiner determines the Veteran's GERD clearly and unmistakably pre-existed service, the examiner must state an opinion as to whether the GERD clearly and unmistakably (undebatably) underwent no permanent increase in severity (beyond its natural progression) during or as a result of service.

If the examiner determines the Veteran's GERD did not clearly and unmistakably pre-exist service, he or she must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD was incurred in, was caused by, or is otherwise etiologically related to military service.

In providing his or her opinions, the examiner must consider and discuss the Veteran's and his spouse's lay statements to the effect that his gastroesophageal symptoms had their onset during service and have persisted since.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.

Then, with respect to each identified acquired psychiatric disorder, the examiner should state an opinion as to whether the condition clearly and unmistakably (undebatably) existed prior to the Veteran's entrance into active duty.

If the examiner determines that any acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner must state an opinion as to whether the acquired psychiatric disorder clearly and unmistakably (undebatably) underwent no permanent increase in severity (beyond its natural progression) during or as a result of service.

If the examiner determines no identified acquired psychiatric disorder clearly and unmistakably pre-existed service, he or she must state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder was incurred in, was caused by, or is otherwise etiologically related to military service.

In providing his or her opinion, the examiner must consider and discuss the Veteran's and his spouse's lay statements to the effect that he experienced several traumatic events in service and that his current psychiatric symptoms had their onset in service and have persisted since.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




